•'11':.·   •   "'
                                                                                                                                                                                      IS
                    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page 1 of l



                                                        UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRlCT OF CALIFORNIA

                                         United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                         v.                                                     (For Offenses Committed On or After November 1, 1987)


                                        Alexis Daniel Flores-Tapia                                              Case Number: 3:19-mj-21721

                                                                                                                Ellis M Johnston
                                                                                                                Defendant's Attorney


                    REGISTRATION NO. 84823298
                    THE DEFENDANT:
                     [8J pleaded guilty to count(s) 1 of Complaint
                                                                ~~~~~~~~~~~~~~~~~~~~~~~~~~~




                     D was found guilty to count(s)
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                    Title & Section                    Nature of Offense                                                                          Count Number(s)
                    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                1

                     D The defendant has been found not guilty on count(s)                            ~~~~~~~~~~~~~~~~~~~




                      D Count(s)                                                                                 dismissed on the motion of the United States.

                                                                IMPRISONMENT
                           The defendant is hereby committed to the custody.ofthe United States Bureau of Prisons to be
                    imprisoned for a term of:

                                                   ~ TIME SERVED                                          D                                           days

                      l8J Assessment: $10 WAIVED l8J Fine: WAIVED
                      l8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                      the defendant's possession at the time of arrest upon their deportation or removal.
                       D Court recommends defendant be deported/removed with relative,                                                                     charged in case


                         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                            Wednesda~ril24, 2019
                                                                                                            Date of Imposition of Sentence


                    Received       -:;~-<
                                 . /DUSM (__ __                            FU".ED                                  ORABI!E ROBERT N. BLOCK
                                                                                                                 ITED STATES MAGISTRATE JUDGE
                                                                            APR 2 4 2019
                                                                 CLERI<, U.S. DISTRICT COURT
                     Clerk's Office Copy Isourn~r-ll'l D1srn1cr oF CALIFORNIA                                                                                3:19-mj-21721
                                                                                                     nc::>urv
                                                              BY··~-----·---·H-••-~-·--·-H°'•••-...~-·-----
